Exhibit 10.3
Restricted Unit Grant
under the
2010 Duncan Energy Partners L.P. Long-Term Incentive Plan
Date of Grant:
Name of Grantee:
Number of Units Granted:
Restricted Unit Grant Number:
     Enterprise Products Company (formerly EPCO, Inc.) (the “Company”) is
pleased to inform you that you have been granted the number of Restricted Units
set forth above under the 2010 Duncan Energy Partners L.P. Long-Term Incentive
Plan (the “Plan”). A Restricted Unit is a Common Unit of Duncan Energy Partners
L.P. (the “Partnership”) that is subject to the forfeiture and
non-transferability provisions set forth below in this Agreement (the
“Restrictions”). The terms of the grant are as follows:
     1. The Restricted Units granted by this Restricted Unit Grant (such granted
Restricted Units being herein referred to, individually, as a “Restricted Unit”
and, collectively or in any combination, as the “Restricted Units”) shall become
fully vested, i.e., not restricted, in accordance with the schedule set forth in
the table below (the dates in such table being referred to as “Vesting Dates”);
provided however, that (notwithstanding the foregoing) one hundred percent
(100%) of any Restricted Units that have not previously vested shall vest on the
first day of the first Qualified Month (as defined in Section 4 below) after the
occurrence of a Qualifying Termination (as defined in Section 4 below).

     
Vesting Dates:
  Restricted Units Originally Granted
Under this Grant Being Vested:

     In the event your status as an employee of the Company or any of its
Affiliates (collectively, the “Affiliated Group”) is terminated prior to a
particular Vesting Date for any reason other than a Qualifying Termination, the
Restricted Units that have not yet vested as of such Vesting Date shall
automatically and immediately be forfeited and cancelled without payment on the
date of such termination.
     2. The Restricted Units will be evidenced, at the sole option and in the
sole discretion of the Partnership, either (i) in book-entry form in your name
in the Common Unit register of the Partnership maintained by the Partnership’s
transfer agent or (ii) a unit certificate issued in your name. You shall have
voting rights and shall be entitled to receive all distributions made by the
Partnership on such Restricted Units free and clear of any Restrictions. If the
Restricted Units are evidenced by a certificate, the certificate shall bear the
following legend:
     The Units evidenced by this certificate have been issued pursuant to an
agreement made as of                      20___, a copy of which is attached
hereto and incorporated herein, between the Company and the registered holder of
the Units, and are subject to forfeiture to the Company under certain
circumstances described in such agreement. The sale, assignment, pledge or other
transfer of the shares of Units evidenced by this certificate is prohibited
under the terms and conditions of such agreement, and such Units may not be
sold, assigned, pledged or otherwise transferred except as provided in such
agreement.

1



--------------------------------------------------------------------------------



 



     The Company may cause the certificate to be delivered upon issuance to the
Secretary of the Company as a depository for safekeeping until the forfeiture
occurs or the Restrictions lapse pursuant to the terms of this Agreement. Upon
request of the Company, you shall deliver to the Company a unit power, endorsed
in blank, relating to the Restricted Units then subject to the Restrictions.
Upon any lapse of the Restrictions without forfeiture, the Company shall, upon
your request, cause a certificate or certificates to be issued without legend in
your name evidencing the Restricted Units that have vested.
     3. None of the Restricted Units are transferable (by operation of law or
otherwise) by you, other than by will or the laws of descent and distribution.
If, in the event of your divorce, legal separation or other dissolution of your
marriage, your former spouse is awarded ownership of, or an interest in, all or
part of any Restricted Units granted hereby to you that have not yet vested (the
“Awarded Restricted Units”), the Awarded Restricted Units shall automatically
and immediately be forfeited and cancelled without payment on such date.
     4. As used herein, the following capitalized terms have the following
meanings:
     “Qualified Month” means a calendar month during which the Partnership pays
a cash distribution to holders of its Common Units.
     “Qualifying Termination” means:
     (a) your status as an employee of any Affiliated Group member is terminated
due to your (i) death or (ii) receiving long-term disability benefits under the
applicable Affiliated Group member’s long-term disability plan, provided such
disability qualifies as a “disability” under Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”); or
     (b) your employment with any Affiliated Group member is terminated due to
your retirement on or after (1) reaching age 62, (2) having 10 or more years of
credited service as an employee of one or more Affiliated Group member(s),
(3) executing a Retirement Agreement and Release (in such form as the Committee
may approve from time to time) and (4) otherwise complying with any related
retirement policies of the Affiliated Group member in effect at the time of the
effective date of your retirement; or
     (c) your termination of employment by any Affiliated Group member (or its
successor) and each of its Affiliates within one year after a Change of Control
(as defined below) and (1) such termination of employment was initiated by the
Affiliated Group member (or its successor) other than upon or after the
occurrence of a Termination for Cause or (2) if such termination of employment
was initiated by you, is upon or after the occurrence of a Termination for Good
Reason; provided, however, that you terminate your employment with any
Affiliated Group member (or any successor) and its Affiliates within 120 days
following the date on which you have actual notice of the event that gives rise
to the Termination for Good Reason.
     “Change of Control” means Duncan shall cease, directly or indirectly, to
control the General Partner (including for purposes of clarification, and
without limitation, by control that may be deemed to exist based on (i) the
facts that cause Duncan’s deemed control of the General Partner to exist as of
the date of this Agreement (which existing control is hereby recognized and
agreed) or (ii) Duncan’s direct or indirect power to exercise a controlling
influence over either the management or policies of the General Partner (as
control and power are construed and used under rules and regulations promulgated
by the U.S. Securities and Exchange Commission, including any presumptions used
thereunder relating to control).
     “Duncan” means, collectively, individually or any combination, Dan L.
Duncan, his wife, descendants, heirs and/or legatees and/or distributees of Dan
L. Duncan’s estate, and/or trusts (including, without limitation, one or more
voting trusts) established for the benefit of his wife, descendants, heirs
and/or legatees and/or distributees.

2



--------------------------------------------------------------------------------



 



     “Termination for Cause” means the occurrence of any of the following
events:
     (a) the commission by you of a material act of willful misconduct
including, but not limited to, the willful violation of any material law, rule,
regulation of a governmental entity or cease and desist order applicable to you
or any Affiliated Group member (or its successor) (other than a law, rule or
regulation relating to a minor traffic violation or similar offense), or an act
which constitutes a breach by you of a fiduciary duty owed to any Affiliated
Group member (or its successor); or
     (b) the commission by you of an act of dishonesty relating to the
performance of your duties, habitual unexcused absence(s) from work, willful
failure to perform duties in any material respect (other than any such failure
resulting from your incapacity due to physical or mental illness or disability),
or gross negligence in the performance of duties resulting in material damage or
injury to any Affiliated Group member (or its successor), its reputation or
goodwill (provided, however, that in the event of your willful failure to
perform duties in any material respect, you shall be provided with written
notice of such event and shall be provided with a reasonable opportunity, in no
event more than 30 days, to cure such failure to perform your duties); or
     (c) any felony conviction of you or any conviction of you involving
dishonesty, fraud or breach of trust (other than for a minor traffic violation
or similar offense), whether or not in the line of duty.
     “Termination for Good Reason” means any nonconsensual (a) material
reduction in your authority, duties or responsibilities; (b) reduction in your
compensation by more than 20 percent from the compensation (excluding Awards
pursuant to the Plan or other equity-based compensation) paid by any Affiliated
Group member (or its successor) during the completed fiscal year prior to the
Change of Control; or (c) change caused by any Affiliated Group member (or its
successor) in your office location of more than 50 miles from its location on
the date of the Change of Control.
     5. Nothing in this Agreement or in the Plan shall confer any right on you
to continue employment with any member of the Affiliated Group or restrict the
Company or its Affiliates from terminating your employment at any time.
Employment with an Affiliate shall be deemed to be employment with the Company
for purposes of the Plan. Unless you have a separate written employment
agreement with an Affiliated Group member, you are, and shall continue to be, an
“at will” employee.
     6. To the extent that the grant or vesting of a Restricted Unit results in
the receipt of compensation by you with respect to which the Company or an
Affiliate has a tax withholding obligation pursuant to applicable law, unless
you make other arrangements that are acceptable to the Company or such
Affiliate, you must deliver to the Company or the Affiliate such amount of money
as the Company or the Affiliate may require to meet its tax withholding
obligations under such applicable law. No issuance of an unrestricted Common
Unit shall be made pursuant to this Agreement until you have paid or made
arrangements approved by the applicable member of the Affiliated Group to
satisfy in full any applicable tax withholding obligations pursuant to
applicable law. For purposes of this paragraph, unless you make other
arrangements or are subsequently notified to the contrary, applicable member of
the Affiliated Group will satisfy your obligations with respect to any
applicable tax withholding by withholding from the issuance under this Agreement
a number of vested Common Units having a then-fair-market value equal to such
tax withholding obligations, based on the closing price per Common Unit as
reported on the New York Stock Exchange (or other principal stock exchange on
which the Common Units are then listed) on the date of vesting. The Committee
has determined that it intends that the Plan meet the requirements of Rule 16b-3
under the Exchange Act and that the transactions of the type specified in
Rule 16b-3 by non-employee directors and by officers of the Company (whether or
not they are directors) pursuant to the Plan, including the foregoing net
settlement procedure, will be exempt from the operation of Section 16(b) of the
Exchange Act.
     7. Notwithstanding any other provision of this Agreement, neither the
Company nor the Partnership shall be obligated to deliver to you any
unrestricted Common Units if counsel to the Company

3



--------------------------------------------------------------------------------



 



determines such delivery would violate any law or regulation of any governmental
authority or agreement between the Company or the Partnership and any national
securities exchange upon which the Common Units are listed or any policy of the
Company or any Affiliate of the Company.
     8. These Restricted Units are subject to the terms of the Plan, which is
hereby incorporated by reference as if set forth in its entirety herein,
including, without limitation, the ability of the Company, in its discretion, to
amend your Restricted Unit award without your approval. In the event of a
conflict between the terms of this Agreement and the Plan, the Plan shall be the
controlling document. Capitalized terms that are used, but are not defined, in
this Option grant award have the respective meanings provided for in the Plan.
The Plan, as in effect on the Date of Grant, is attached hereto as Exhibit A.

            Enterprise Products Company
(formerly EPCO, Inc.)
            Senior Vice President, Human Resources           

4